DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 10/08/20. As indicated by the amendment: claims 36 and 42 have been amended. Claims 21-45 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25, 27, 29, 30 and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chopra et al. (US 2012/028977) in view of Duindam et al. (US 2016/0183841) in view of Loh et al. (US 2008/0147089).
Regarding claim 21, Chopra discloses a robotic medical system for bronchoscopy, the system comprising: an endoscope (110), the endoscope (110) comprising an elongated body (Fig. 2) configured to be inserted into and navigated 
Although Chopra discloses a teleoperated medical device (par. [0031]; Fig. 2), it does not specifically disclose a moveable system cart comprising a robotic arm coupled to the moveable system cart; and wherein the command module comprises a trackball. Duindam teaches an analogous system wherein a moveable system cart comprising a robotic arm coupled to the moveable system cart (par. [0030]) and wherein the command module comprises a trackball (par. [0022]). It would have been obvious to have incorporated the robotic arm cart and trackball control of Duindam into the system of Chopra to improve navigation of the medical device using its teleoperating system. Additionally, it is generally known in the art to removably couple the endoscope to the robotic arm such that the robotic arm cart can be used with other instruments and 
Regarding claim 22, Chopra in view of Duindam in view of Loh disclose the system of claim 21, wherein a vision system (par. [0030] – coherent fiber-optic bundle) is positioned within a working channel of the endoscope (110).
Regarding claim 23, Chopra in view of Duindam in view of Loh disclose the system of claim 22, wherein the vision system (par. [0030] – coherent fiber-optic bundle) is removable from the working channel (capable of being removed; par. [0030]) such that another tool can be inserted through the working channel.
Regarding claim 25, Chopra in view of Duindam in view of Loh disclose the system of claim 21, wherein the one or more processors (130/140/160 are further configured to track the location of the endoscope (110) based on orientation data associated with the endoscope (par. [0043]).
Regarding claim 27, Chopra in view of Duindam in view of Loh disclose the system of claim 26, wherein the orientation data is determined based on the output of the fiber optic shape sensor (par. [0030] and [0043]).
Regarding claim 29, Chopra in view of Duindam in view of Loh disclose the system of claim 21, wherein the navigation guidance is based on the tracked location of the endoscope (par. [0039] and [0045]).
Regarding claim 30, Chopra in view of Duindam in view of Loh disclose the system of claim 21, wherein the endoscope (110) comprises a vision system (par. 
Regarding claim 32, Chopra in view of Duindam in view of Loh disclose the system of claim 21, further comprising an instrument device manipulator (Loh: 101/106/109) positioned on the robotic arm (Loh: 8) and configured to removably engage a tool base of the endoscope (Loh: 24) to removably couple the endoscope to the robotic arm (Loh: par. [0048]).
Regarding claim 33, Chopra in view of Duindam in view of Loh disclose the system of claim 21, wherein the command console comprises the display (151/152).
Regarding claim 34, Chopra in view of Duindam in view of Loh disclose the system of claim 21, further comprising an instrument device manipulator (Loh: 101/106/109) positioned on the robotic arm (Loh: 8), and wherein the endoscope comprises a tool base (Loh: 24) configured to couple with the instrument device manipulator (Loh: par. [0048]).
Regarding claim 35, Chopra in view of Duindam in view of Loh disclose the system of claim 34, wherein the tool base of the endoscope comprises an electrical module (within 170; Fig. 2) for transmitting sensor information to a corresponding module in the robotic arm.

Claims 24 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chopra in view of Duindam in view of Loh as applied to the claims above, and further in view of Paris et al. (US 2014/0235943)
Regarding claim 24, Chopra in view of Duindam in view of Loh disclose the system of claim 23, but does not specifically disclose wherein the another tool comprises a biopsy needle. Paris teaches an analogous system wherein another tool that is a biopsy needle (240; par. [0029] and [0042]) can be inserted into the working channel of the endoscope, with or without the vision system (230) inserted therein (Fig. 8). It would have been obvious to one having ordinary skill in the art to have provided the biopsy needle of Paris to the system of Chopra in order to perform a surgical treatment during the procedure.
Regarding claim 31, Chopra in view of Duindam in view of Loh disclose the system of claim 30, but does not specifically disclose wherein a biopsy tool can be inserted into a working channel of the endoscope without removing the vision system. Paris teaches an analogous system wherein another tool that is a biopsy needle (240; par. [0029] and [0042]) can be inserted into the working channel of the endoscope, with or without the vision system (230) inserted therein (Fig. 8). It would have been obvious to one having ordinary skill in the art to have provided the biopsy needle of Paris to the system of Chopra in order to perform a surgical treatment during the procedure.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chopra in view of Duindam in view of Loh as applied to the claims above, and further in view of Zhao et al. (US 2013/0303892).
Regarding claim 26, Chopra in view of Duindam in view of Loh disclose the system of claim 25, but does not specifically disclose wherein the orientation data associated with the shape senor of the endoscope comprises roll, pitch, and yaw .

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chopra in view of Duindam in view of Loh in view of Zhao as applied to the claims above, and further in view of Duindam et al. (US 2013/0204124).
Regarding claim 28, Chopra in view of Duindam in view of Loh in view of Zhao disclose the system of claim 26, but does not specifically disclose wherein the orientation data associated with the endoscope is derived based on an output of an accelerometer or a gyroscope positioned on the endoscope. Duindam teaches an analogous system wherein shape sensors (120) may be provided on the device as well as a position sensor (EM sensor or accelerometer) (par. [0040]). Duindam teaches that by providing both types of sensors further usage information is provided to the user and combining the data allows better modelling of in-situ pose and/or shape of the device (par. [0040]). It would have been obvious to have provided the endoscope of Chopra with the position sensor (accelerometer) of Duindam thereby providing two types of sensors which provide further usage information to the user and combines the data allows better modelling of in-situ pose and/or shape of the device, as taught by Duindam.

Claim 36, 38 and 40-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2016/0000414) in view of Duindam et al. (US 2013/0204124).
Regarding claim 36, Brown discloses a method for performing a robotically-enabled bronchoscopy procedure, the method comprising: navigating an endoscope (50) to a first target site within a luminal network of a patient based at least in part on the output of a navigation device (92/94) positioned within a working channel of the endoscope (par. [0047]); removing the navigation device (92/94) from the working channel of the endoscope (par. [0054]); inserting a biopsy tool (102) through the working channel of the endoscope (par. [0054]); and guiding the biopsy tool (102) to take a biopsy at the target site based at least partially on an output of an external imaging device (par. [0036] and [0054]).
However, Brown does not specifically disclose that navigating the endoscope is also based on the output of a fiber optic shape sensor, wherein the endoscope is robotically controlled. Duindam teaches that shape sensors (120) may be provided on a device as well as a position sensor (EM sensor or accelerometer) (par. [0040]). Duindam teaches that by providing both types of sensors further usage information is provided to the user and combining the data allows better modelling of in-situ pose and/or shape of the device (par. [0040]). It would have been obvious to have provided the endoscope of Brown with the shape sensor of Duindam thereby providing two types of sensors which provide further usage information to the user and combines the data allows better modelling of in-situ pose and/or shape of the device, as taught by 
However, Brown does not specifically disclose navigating the endoscope is also based at least in part on a relative insertion length of the endoscope. Zhao teaches navigating an endoscope (110) based at least in part on a relative insertion length of the endoscope (via 2221; par. [0065]) in order to help determine its location within a luminal network and whether the navigational direction has changed (par. [0065]). It would have been obvious to one having ordinary skill in the art to have navigated the endoscope based at least in part on a relative insertion length of the endoscope in order to help determine its location within a luminal network and whether the navigational direction has changed, as taught by Zhao.
Regarding claim 38, Brown in view of Duindam in view of Zhao disclose the method of claim 36, wherein the navigation device (92/94) comprises an imaging device (par. [0035]).
Regarding claim 40, Brown in view of Duindam in view of Zhao disclose the method of claim 36, further comprising: removing the biopsy tool (102) from the working channel of the endoscope (par. [0054]); and navigating the endoscope to another position based at least in part on the output of the fiber optic shape sensor (par. [0056] and Duindam: par. [0040]).
Regarding claim 41, Brown in view of Duindam in view of Zhao disclose the method of claim 40, further comprising: reinserting the navigation device (92/94) into the working channel of the endoscope (50); and navigating the endoscope (50) to another 
Regarding claim 42, Brown in view of Duindam in view of Zhao disclose the method of claim 36, wherein navigating the endoscope to the first target site within the luminal network of the patient based at least in part on the output of a navigation device comprises determining a location of the endoscope within the luminal network of the patient based on one or more of: 
Regarding claim 43, Brown in view of Duindam in view of Zhao disclose the method of claim 36, wherein navigating the endoscope to the first target site within the luminal network of patient comprises: articulating a distal end of the endoscope (par. [0048]-[0051]); and inserting the endoscope into the luminal network (par. [0048]-[0051]). The device of Duindam is robotically controlled (par. [0044]). It would have been obvious to have robotically controlled the endoscope of Brown thereby improving navigation control. 
Regarding claim 44, Brown in view of Duindam in view of Zhao disclose the method of claim 36, further comprising providing navigation guidance on a display, wherein the navigation guidance comprises: a model of the luminal network of the patient, a navigation path through the model, an image of the luminal network, and a computer model of the endoscope (par. [0048]-[0054]).
Regarding claim 45, Brown in view of Duindam in view of Zhao disclose the method of claim 36, wherein the endoscope (50) includes a vision system (par. [0036]), .

Claims 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Duindam in view of Zhao as applied to claim 36 above, and further in view of Panescu et al. (US 2014/0343416).
Regarding claim 37, Brown in view of Duindam in view of Zhao disclose the method of claim 36, but does not specifically disclose wherein the external imaging device comprises a fluorescence imaging device. Panescu teaches an external imaging device comprising a fluorescence imaging device (par. [0053]). It would have been obvious to one having ordinary skill in the art to have provided a fluorescence imaging device to Brown in order to enhance the procedure being performed on the patient, a taught by Panescu.
Regarding claim 39, Brown in view of Duindam in view of Zhao disclose the method of claim 36, but does not specifically disclose wherein the biopsy tool comprises a biopsy needle. Panescu teaches an analogous biopsy tool that comprises a biopsy needle (par. [0069]; Fig. 2E) for proper treatment of the target anatomy. It would have been obvious to one having ordinary skill in the art to have provided a biopsy needle as the biopsy too to effect proper treatment of the target anatomy.

Response to Arguments
Applicant's arguments filed 10/08/2020 have been fully considered but they are not persuasive. Regarding claim 21, Applicant argues that Chopra does not disclose .
Applicant’s arguments with respect to claim(s) 36 and 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Examiner also notes that contrary to that asserted by Applicant, Duindam was not relied on to teach “navigating the endoscope is also based at least in part on a relative insertion length of the endoscope”. Dependent claim 42 recited navigating the endoscope to the first target site within the luminal network of the patient based at least in part on one or more of: a relative insertion length of the endoscope, orientation data associated with the endoscope (par. [0050]-[0051]), and an output of a fiber optic shape sensor associated with the endoscope. As is clear, Duindam was . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795